department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar ge ep ra tq xxxxxxxxkxk xxxxxxxkxk xxxxxxkxxkk attn legend employer m state a plan x statute p statute q group n employees statute t statute r statute s resolution n statute w dear tee wee ee tie wie eee ee some wee tee nee this is in response to a letter dated date submitted by your authorized representative supplemented by correspondence dated date september pa page date and date for a ruling concerning the federal_income_tax treatment under internal_revenue_code the code sec_414 of certain contributions to plan x your authorized representative submitted the following facts and representations employer m a governmental employer in state a established and created plan x in accordance with the statutory authority granted to municipalities in state a by statute p statute p provides that in each municipality as defined in statute q such as employer m the city council or the board_of trustees shall establish and administer a pension fund for the benefit of group n employees as defined in statute t and their beneficiaries statute t provides in pertinent part that a group n employee is any person who is appointed to the police force of a police department and sworn and commissioned to perform duties and who within three months after receiving his or her first appointment has made an irrevocable election to participate in plan x your authorized representative has stated that the election to participate or not to participate in plan x is a one-time irrevocable election and that in the event a group n employee elects not to file an application to participate in plan x within the prescribed three month period that employee is precluded from participating in plan x at a later date statute r provides that each group n employee shall contribute beginning january percent of his her salary to plan x statute s provides that a municipality such as employer m may pick up the group n employees’ contributions required by statute r ifa municipality decides not to pick up the contributions the required contributions shall continue to be deducted from salary statute s further provides that if contributions are picked up they shall be treated as employer contributions in determining tax treatment under the internal_revenue_code statute s also provides that a municipality shall continue to withhold federal and state income taxes based on these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income of the group n employees until such time as they are distributed or made available the municipality shall pay these contributions from the same source of funds that is used to pay the salaries of the group n employees employer m may pick up these contributions by a reduction in the cash salary of the group n employees or by an offset against future salary increase or by a combination of both to effectuate the pick up as provided in statute s employer m passed resolution n on march section one of resolution n provides that in accordance with statute s employer m will pick up the group n employees’ contributions to plan x and although being designated as employee contributions employer m will pay those contributions in lieu of employee contributions section two of resolution n states that group n employees’ current cash salaries shall be reduced by an amount equal to the amount picked up by employer m resolution n further provides that employer m will not withhold federal and state income taxes on the picked up contributions and group wir page n employees will not have the option to receive those contributions directly in lieu of having them paid_by employer m to plan x based on the aforementioned facts and representations you request the following ruling the mandatory employee contributions picked up by employer m shall be excluded from the current gross_income of the group n employees until distributed or otherwise made available the picked up contributions paid_by the employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established bya state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions this issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are ve page excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request resolution n satisfies the criteria set forth in revrul_81_35 and rev rui by specifically providing that contributions to plan x although designated as group n employee contributions will be paid_by employer m as salary reduction pick up contributions that although the contributions so picked up are designated as group n employee contributions such contributions shail be treated as paid_by employer m in lieu of contributions by the group n employee in determining the tax treatment under the code and that the group n employees participating in plan x do not have any option to choose to receive the contributions so picked up directly in lieu of having them paid_by employer m to plan x accordingly we conclude with respect to ruling requests one and two that the amounts picked up by employer m on behalf of the group n employees who participate in plan x shall be treated as employer contributions and will not be includible in the group n employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x this ruling is based on the condition that a group n employee who makes a one-time irrevocable election to participate in pian x within employer m’s prescribed election_period may not subsequently alter or amend this election to participate in plan x this ruling is also based on the condition that a group n employee who makes a one-time irrevocable election not to participate in plan x within employer m’s prescribed election_period may not subsequently alter or amend this election to not participate in plan x further a group n employee who fails to make an affirmative election to participate in plan x within employer m’s prescribed election_period is deemed to have made an election not to participate in plan x this deemed_election is treated as the one-time irrevocable election for such group n employee and for purposes of this ruling and the conclusions reached under code sec_414 may not be subsequently altered or amended this ruling is based on resolution n as submitted with your correspondence dated date ek page this ruling applies only if the effective date for the commencement of the pick up is not earlier than the later of the date resolution n was signed by employer m or the date the pick up is put into effect the conclusions reached in this ruling are limited to the pick up treatment under code sec_414 of group n employee contributions made to plan x pursuant to statute s no opinion is expressed as to the validity of the pick-up treatment under code sec_414 of employee contributions made to the self-managed plan as described in statute w no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling you may contact se t ep ra t2 at kkk sincerely signed joyce eb floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437 cc rk
